Smith, J. —
“ This state of facts may show a right of action in favor of Long against Chrisrnan, but, does not warrant a joint judgment against the latter and McLaughlin. If we regard the payment by Long simply as a payment upon the judgment of Blackley, Strong, and Simpson, the request of Chrisrnan was not sufficient to bind McLaughlin, and it is a clearly established principle, that no assumpsit can be raised on the voluntary payment by a stranger, of the debt of another person.”
Judgment reversed, &c.